Case 2:19-cv-12107-KM-ESK Document 57 Filed 05/21/19 Page 1 of 2 PageID: 1219




Jeffrey J. Greenbaum (285071972)
jgreenbaum@sillscummis.com
SILLS CUMMIS & GROSS
One Riverfront Plaza
Newark, NJ 07102
Telephone: (973) 643-5430
Facsimile: (973) 643-6500


                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA,
 STATES OF CALIFORNIA,                            Civil Action No. 19-12107 (KM) (JBC)
 COLORADO, CONNECTICUT,
 DELAWARE, FLORIDA, GEORGIA,
 HAWAII, ILLINOIS, INDIANA, IOWA,                 FINANCIAL INTEREST DISCLOSURE
 LOUISIANA, MICHIGAN,                                      STATEMENT
 MINNESOTA, MONTANA, NEVADA,
 NEW JERSEY, NEW MEXICO, NEW
 YORK, NORTH CAROLINA,
 OKLAHOMA, RHODE ISLAND,                                  Document electronically filed
 TENNESSEE, TEXAS, VERMONT,
 AND WASHINGTON; THE
 COMMONWEALTHS OF
 MASSACHUSETTS AND VIRGINIA;
 and THE DISTRICT OF COLUMBIA,

 ex rel. ZACHARY SILBERSHER,

                Plaintiffs,

        vs.

 JANSSEN BIOTECH, INC., JANSSEN
 ONCOLOGY, INC., JANSSEN
 RESEARCH & DEVELOPMENT, LLC,
 and JOHNSON & JOHNSON,

                Defendants.


       Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned certifies on behalf of

Defendants that Janssen Biotech, Inc., Janssen Oncology, Inc., and Janssen Research &

Development, LLC are wholly owned subsidiaries of Johnson & Johnson. Johnson & Johnson is

a publicly traded corporation that has no parent company, and no publicly held company owns

10 percent or more of its stock.
Case 2:19-cv-12107-KM-ESK Document 57 Filed 05/21/19 Page 2 of 2 PageID: 1220




                                   SILLS CUMMIS & GROSS P.C.

                                   By: s/ Jeffrey J. Greenbaum

                                   Jeffrey J. Greenbaum
                                   One Riverfront Plaza
                                   Newark, New Jersey 07102

                                   SIDLEY AUSTIN LLP
                                   Gordon D. Todd (pro hac vice to be filed)
                                   Kimberly Leaman (pro hac vice to be filed)
                                   1501 K Street, N.W.
                                   Washington, DC 20005

                                   Attorneys for Defendants
                                   JANSSEN BIOTECH, INC.,
                                   JANSSEN ONCOLOGY, INC.,
                                   JANSSEN RESEARCH & DEVELOPMENT, LLC,
                                   and JOHNSON & JOHNSON
